Citation Nr: 1216838	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected sinusitis, allergic rhinitis, hypertensive heart disease, and hypertension.

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected sinusitis, hypertensive heart disease, and/or hypertension.

3.  Entitlement to service connection for nasal polyps.

4.  Entitlement to a compensable initial evaluation (rating) for chronic sinusitis.

5.  Entitlement to a compensable initial evaluation (rating) for allergic rhinitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1991 to June 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2008, February 2009, December 2009, and March 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2012 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  Prior to the grant of service connection for sinusitis and allergic rhinitis in the December 2009 and March 2010 rating decisions on appeal, the Veteran testified before a different VLJ at a Travel Board hearing at the Nashville RO in May 2009.  Transcripts of both hearings are associated with the claims folder.  

The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2011).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  However, in this case, although the testimony provided at the 2009 hearing was taken during the initial rating period on appeal, an additional hearing and panel decision are not necessary as the issues at the 2009 hearing (entitlement to service connection for sinusitis and allergic rhinitis) are different from those heard at the 2012 hearing (entitlement to a higher initial rating for sinusitis and allergic rhinitis).  

In an undated statement (likely received by the RO in July 2009), the Veteran reported that he had two tours in Southwest Asia.  He expressed a desire to claim (presumptive) service connection for mood swings as due to an undiagnosed illness.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011) ("qualifying chronic disabilities").  As it appears that Veteran is attempting to raise the issue of service connection for mood swings an undiagnosed illness (as one type of qualifying chronic disability), but this theory of entitlement has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board notes that the RO has subsequently adjudicated the issue of service connection for posttraumatic stress disorder.  (In an accompanying statement from his wife, the disorder of changes of color of the big toe was also mentioned, as were other symptoms for which service connection has already been granted, so there is not an expressed intent by the Veteran to claim service connection for the big toe symptoms.)

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not sustain an endocrine system injury or disease in service. 
 
2.  Symptoms of diabetes mellitus were not chronic in service.

3.  Symptoms of diabetes mellitus have not been continuous since service separation, and did not manifest to a compensable degree within one year of service.

4.  The Veteran's currently diagnosed diabetes mellitus is not related to active service.

5.  The Veteran's diabetes mellitus is not causally related to or permanently worsened by any service-connected disability.

6.  At the January 2012 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal on the issue of service connection for nasal polyps.

7.  Throughout the initial rating period on appeal, the Veteran's chronic sinusitis has been manifested by X-ray evidence of sinusitis, several one to three week courses of antibiotic treatment, no incapacitating episodes, and three to six non-incapacitating episodes of sinusitis per year characterized by headaches, facial pain/pressure, nasal congestion, and postnasal drainage.  

8.  Throughout the initial rating period on appeal, the Veteran's allergic rhinitis has been manifested by the absence of polyps, hypertrophy of the turbinates, 40 percent obstruction of the right nasal passage and zero percent obstruction of the left nasal passage, with much of the obstruction caused by a deviated septum.  
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, including presumptively as a chronic disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.304, 3.310 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for nasal polyps.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent evaluation for chronic sinusitis have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6510 (2011).

4.  The criteria for an initial compensable evaluation for allergic rhinitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

Because the current appeal as to the issues of entitlement to a higher initial rating for sinusitis and allergic rhinitis arise from the Veteran's disagreement with the initial evaluation following the grant of service connection for sinusitis and allergic rhinitis, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the service connection for diabetes mellitus claim, in a timely letter in March 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including a claim for secondary service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  Further, at the January 2012 Board hearing, the undersigned VLJ advised the Veteran to obtain a nexus opinion regarding the relationship between diabetes mellitus and any of his service-connected disabilities.   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for diabetes mellitus; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and 
(2) indicate that those symptoms may be associated with his active military service. 

In this case, the Veteran's service treatment records are negative for any symptoms, manifestations, or diagnosis of diabetes mellitus, nor does the Veteran contend that he incurred diabetes mellitus during active service.  Thus, as explained herein, as the Board has found that the weight of the evidence demonstrates that the Veteran did not sustain a relevant injury or disease in service, including no chronic symptoms of diabetes mellitus in service, and has found no continuity of symptoms of diabetes mellitus since service separation, there is no duty to provide a VA medical examination.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, or a factual basis of continuous symptoms that would support an opinion, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for diabetes mellitus.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's diabetes mellitus would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's diabetes mellitus and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Board also finds that an examination or opinion addressing the question of whether the Veteran's diabetes mellitus is related to any service-connected disability is not necessary to fulfill the duty to assist.  There is no competent medical evidence or suggestion of a relationship between the Veteran's diabetes mellitus and any of his service-connected disabilities, and, as discussed below, the Veteran has not been shown to possess the medical knowledge or credentials to provide a competent opinion on the etiology of a condition such as diabetes mellitus.  The Federal Circuit Court has held that, while "medically competent" evidence is not required to indicate that the current disability "may be associated" with service, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to assert such association, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) (holding that, absent some evidence indicating a link or association between a disease or disability subject to service connection and service, a medical examination addressing the secondary service connection theories, in the context of no evidence suggestive of such association, is not warranted).  38 C.F.R. § 3.159(c)(4); see 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  

In this case, the Veteran's contention that his diabetes mellitus is related to his service-connected disabilities is attenuated, in that there are several steps of causation between the diabetes mellitus and the service-connected disabilities he claims caused or aggravated the diabetes (he claims the service-connected disabilities prevented him from exercising, which caused weight gain, which led to the development of diabetes).  Moreover, there is no medical evidence suggesting a relationship between his diabetes and any service-connected disability.  Therefore, an examination addressing the secondary causation theory for diabetes is not necessary to fulfill the duty to assist.

The Veteran has been afforded an adequate examination on the issues of rating sinusitis and allergic rhinitis.  VA provided the Veteran with an examination in October 2009.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the request of the Veteran's representative at the 2012 hearing for a new VA examination to address the current severity of the Veteran's chronic sinusitis; however, the Board finds that there is adequate medical evidence, including VA treatment records from 2010 and the Veteran's testimony at the 2012 Board hearing, to decide the issue, and a new VA examination is not necessary to decide the claim.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Diabetes Mellitus

The Veteran contends that his diabetes mellitus was caused or aggravated by his service-connected hypertensive heart disease, hypertension, and/or sinusitis, and to his non-service-connected sleep apnea.  Specifically, he contends that he was unable to exercise due to his heart disease and hypertension and the medications that he was taking for those disorders.  In addition, he contends that his sinusitis and sleep apnea prevent him from sleeping, so he is too tired to exercise.  Further, he contends that the lack of exercise caused weight gain, and that he consequently developed diabetes mellitus.  While this claim appears to be for secondary service connection, the Board will also consider whether the diabetes mellitus is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting in diabetes mellitus in service, and that symptoms of diabetes mellitus were not chronic in service.  Both his January 1991 enlistment and March 1999 separation examination reports are negative for any manifestations of diabetes mellitus.  In addition, at a September 1997 periodic medical evaluation, the Veteran's blood glucose level was at 92, well within normal levels.      

In short, the service treatment records do not demonstrate the presence of diabetes mellitus, including no evidence of chronic symptoms of diabetes mellitus during service, and do not demonstrate any relevant injury or disease in service.  In addition, the Veteran has not contended that he suffered from diabetes mellitus symptoms in service or that diabetes mellitus symptoms were chronic in service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) .

The Board next finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus have not been continuous since service separation in June 1999, and did not manifest to a compensable degree within one year of service.  As noted above, the service separation examination in March 1999 was negative for any symptoms or diagnosis of diabetes mellitus.  Following service separation in June 1999, the evidence of record shows no diagnosis or treatment for diabetes mellitus until 2007.  As diabetes mellitus did not manifest to a compensable degree within one year of service, there is not factual basis to support a presumption of service connection for diabetes mellitus as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.

The absence of post-service findings, diagnosis, or treatment for eight years following service separation is one factor that tends to weigh against a finding of either diabetes mellitus in service or continuous diabetes mellitus symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  While the Veteran is competent to state that he had diabetes mellitus symptoms at any time, including in service, he has not contended or submitted any lay or medical evidence showing that diabetes mellitus symptoms have been continuous since service separation. 

The Board acknowledges that the Veteran has not been afforded a VA examination to address the question of whether his diabetes mellitus is related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for diabetes mellitus.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran is also contending that his diabetes mellitus is the direct result of his service-connected hypertensive heart disease, hypertension, and/or sinusitis, as well as to non-service-connected sleep apnea.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, 
(2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

The Veteran has service connection for hypertensive heart disease, hypertension, and chronic sinusitis.  Service connection for these disabilities was granted in July 2000, November 2003, and December 2009 rating decisions, respectively.  As the Veteran does not have service connection for sleep apnea, service connection for diabetes mellitus cannot be granted as secondary to sleep apnea as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).

The Board finds that the weight of the evidence is against a finding that the Veteran's diabetes mellitus is proximately due to or was aggravated by any service-connected disability.  As discussed above, the Veteran's contentions are the only evidence of any relationship between his diabetes mellitus and his service-connected disabilities.  Regarding the Veteran's statements as to the cause of the current diabetes, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's diabetes involves a complex medical etiological question because it deals with the origin and progression of the Veteran's endocrine system, and disorder of such internal and complex disease process (endocrine disorder) is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of diabetes that he experienced at any time, but is not competent to opine on whether there is a link between the current diabetes and any service-connected disability, because such diagnosis and opinion on etiology requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

Moreover, nothing in the medical evidence of record suggests that there is a relationship between the Veteran's diabetes mellitus and service-connected disabilities.  In fact, VA treatment records from 2008 through 2010 indicate that the Veteran was engaging in regular exercise and had even lost some weight (see treatment note from June 2009), despite ongoing symptoms of and treatment for hypertensive vascular disease, hypertension, and sinusitis, the very disabilities that the Veteran claims prevented him from exercising.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's diabetes mellitus was caused or aggravated by any service-connected disability.    

In this case, the record of evidence indicates that the Veteran did not incur diabetes mellitus during service, has not experienced continuous diabetes mellitus symptomatology since service, and that there is no relationship, of either causation or aggravation, between his diabetes mellitus and any service-connected disability.  For these reasons, service connection for diabetes mellitus must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for diabetes mellitus, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Withdrawal of Service Connection for Nasal Polyps

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the Board personal hearing in January 2012, the Veteran has knowingly and explicitly withdrawn the appeal as to the issue of service connection for nasal polyps; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and the appeal as to this issue is dismissed.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's sinusitis has been evaluated under Diagnostic Code 6510 for chronic pansinusitis, found in the General Rating Formula for Sinusitis, DCs 6510 through 6514, under 38 C.F.R. § 4.97.  Under Diagnostic Codes 6510 through 6514, a noncompensable or zero percent rating is assigned where sinusitis is detected by X-ray only.  A 10 evaluation is assigned where there are 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Initial Disability Rating for Chronic Sinusitis

The Veteran is in receipt of a noncompensable, or 0 percent, rating for service-connected chronic sinusitis for the entire initial rating period, effective from June 5, 2007, under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6510.  He contends that his sinusitis requires treatment with antibiotics (and that, in fact, he was given antibiotics in 2007 and again in 2010), but that his doctor told him he could not take antibiotics anymore because it elevated his blood pressure.  He also contends that he has near-constant non-incapacitating episodes of sinusitis, averaging at least once a week, characterized by headaches, pain and tenderness of the sinus, and purulent discharge.  

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that the evidence is at least in relative equipoise as to whether a higher, 10 percent, evaluation is warranted for chronic sinusitis for the entire period of initial rating.  A December 2006 VA treatment note indicates the Veteran had been experiencing intermittent headaches for 8 or 9 years.  The headaches were bilateral and not clearly a throbbing pain.  He occasionally saw flashing lights during the headaches, and was positive for phonophobia.  The VA clinician noted that a CT scan and MRI study of the brain was unremarkable, and concluded that the headaches had some features suggestive of migraines, although the etiology remained unclear.  

In June 2007, the Veteran reported more frequent headaches that seemed to be more like sinus headaches.  The VA clinician noted erythema/swelling and congestion of the nasal mucosa, but there was no sign of infection.  

In July 2007, the Veteran sought treatment with Dr. H., a private physician.  The Veteran reported a four month history of sinusitis with hoarseness in the morning and thick nasal drainage and postnasal drip.  He denied facial pressure or pain.  The symptoms were continuous and without seasonal variation.  The doctor observed clear drainage in the posterior nasal cavity, postnasal drainage, and interarytenoid edema, and assessed chronic sinusitis.  Dr. H. prescribed a three-week course of antibiotics and ordered a CT scan of the sinuses.  

When the Veteran returned to see Dr. H. in August 2007, his symptoms had improved, and it was noted that the CT scan showed no significant sinusitis, but did reveal significant turbinate hypertrophy and nasal mucosal thickening.  The doctor revised his diagnosis to chronic rhinitis.

In October 2007, Dr. H. revised the Veteran's diagnosis again to chronic rhinosinusitis.  The Veteran reported that, in the last two weeks, he had a significant increase in his headaches and sinus pressure.  He had completed his antibiotics.  On clinical evaluation, there was inferior turbinate hypertrophy.  The doctor gave him a ten day course of antibiotics.  Clinical examination in March 2008 revealed similar findings, and Dr. H. prescribed a nasal steroid.  

Dr. H. also wrote a letter in October 2007 regarding the chronicity of the Veteran's rhinosinusitis.  Currently, the doctor stated that the Veteran had mild to moderate rhinosinusitis.  While a CT scan showed some thickening, there was now complete opacification of his sinuses.  

An April 2008 VA treatment note indicates the Veteran continued to have problems with his sinuses and was not sleeping well as a result.  The VA clinician noted normal nasal mucosa.  A May 2008 treatment note indicates good symptomatic response to treatment.  

In January 2009, the Veteran reported that he was no longer having headaches and felt much better.  In October 2009, he was afforded a VA ENT examination.  The Veteran reported that his symptoms, including shortness of breath, allergic rhinitis, and nasal polyps, had worsened over the years to the point where he had to leave work.  He was currently taking Fexofenadine, which dried his nasal passages and caused drainage into his throat.  The VA examiner noted that sinusitis was diagnosed by X-ray, and that there was a history of incapacitating episodes, although none requiring 4 to 6 weeks of antibiotic treatment.  The examiner also noted a history of non-incapacitating episodes involving symptoms such as headache, purulent drainage, fever, and sinus tenderness/pain; these episodes, according to the Veteran, were near-constant and lasted 3 or 4 days.  Fever was noted 5 or 7 times per year.  On clinical examination, the examiner noted frontal and maxillary sinus tenderness.  An X-ray of the sinuses revealed no findings suggestive of sinusitis.  The Veteran reported he had lost less than one week of work in the last year due to sinusitis, stating that congestion made working difficult.  The examiner opined that the sinusitis had significant effects on his occupation due to pain and congestion, with moderate effects on chores, shopping, exercise, sports, recreation, and traveling, and no effects on feeding, bathing, dressing, toileting, and grooming.      

In September 2010, the Veteran sought follow-up treatment with a private physician, Dr. R., for symptoms including face pain and pressure, nasal congestion, and postnasal drainage.  A CT scan was reviewed and revealed 80 to 90 percent opacification in the right maxillary and posterior ethmoid.  Dr. R. assessed chronic bilateral ethmoidal and maxillary sinusitis, unresponsive to medical therapy.  He recommended endoscopic sinus surgery, which the Veteran has not yet undergone.

Based upon the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether a higher evaluation for chronic sinusitis is warranted.  As stated above, the next higher, 10 percent, rating under the General Rating Formula for Sinusitis, DCs 6510 through 6514, is assigned where there are 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97.  While there is no documentation of any incapacitating episodes of sinusitis (nor does the Veteran contend that there have been any incapacitating episodes), it does appear that the Veteran's private physician prescribed antibiotics at least two times in 2007, and the Veteran testified that he tried antibiotics again in 2010, but had to stop taking them because it elevated his blood pressure.  Moreover, recent X-rays have confirmed the presence of sinusitis, and VA treatment records demonstrate fairly regular complaints of symptoms such as headaches and nasal congestion, although not at the near-constant frequency the Veteran suggests.  

While the Veteran suggests that his symptoms are nearly constant, the medical documentation is not consistent with such high frequency of symptoms.  For example, in January 2009, the Veteran reported that he no longer had headaches, and at the October 2009 VA examination, the Veteran reported that his symptoms lasted for 3 or 4 days at a time.  Moreover, it appears that some of his symptoms are attributable to other disorders including allergic rhinitis and sleep apnea.  However, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's disability picture more nearly approximates the next higher, 10 percent, evaluation for chronic sinusitis and that, therefore, a 10 percent evaluation under Diagnostic Code 6510 is warranted.    

In light of the Veteran's January 2009 statement that he no longer experienced headaches and the lack of documentation of near-constant symptoms as averred by the Veteran, the Board finds that the weight of the evidence is against a grant of an even higher, 30 percent, evaluation.  The lack of frequency of treatment and complaints documented in VA treatment records simply does not match up with the Veteran's contention of near-constant non-incapacitating episodes.  Moreover, the Veteran's private physician described his sinusitis as mild to moderate in severity in an October 2007 letter, described above.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating for chronic sinusitis is warranted for the entire initial rating period on appeal under Diagnostic Code 6510.  To the extent any higher level of compensation (in excess of 10 percent) is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Initial Disability Rating for Allergic Rhinitis

The Veteran is in receipt of a noncompensable, or 0 percent, rating for service-connected allergic rhinitis for the entire initial rating period, from June 5, 2007, under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6522.  He contends that he has constant nasal congestion, that he has to use a nasal spray twice daily, and has difficulty breathing and sleeping due to his congestion.    

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that the weight of the evidence is against the grant of a higher, 10 percent, evaluation for allergic rhinitis for the entire initial rating period on appeal.  Namely, for the entire initial rating period, the Veteran's service-connected allergic rhinitis did not manifest greater than 50 percent obstruction of the bilateral nasal passages or complete obstruction on one side, as required for a compensable evaluation under Diagnostic Code 6522.  38 C.F.R. § 4.97. 

A June 2007 VA treatment note indicates the Veteran reported problems with allergies including nasal congestion and obstruction at night with snoring.  He further stated he had not been able to exercise due to shortness of breath.  The VA clinician observed erythema/swelling and congestion of the nasal mucosa, and prescribed Claritin and Nasalide with Sudafed as needed for congestion.  

In July 2007, the Veteran sought treatment with a private physician, Dr. H., with complaints of nasal airway obstruction which was worse at night.  Clinical evaluation revealed interarytenoid and arytenoid edema.  A CT scan reviewed in August 2007 showed significant turbinate hypertrophy and nasal mucosal thickening.  Inferior turbinate hypertrophy was also noted on examination in October 2007.  In an October 2007 letter, Dr. H. wrote that the Veteran had significant allergic rhinitis, with nasal airway obstruction from a deviated septum.  

In March 2008, after being diagnosed with obstructive sleep apnea, the Veteran reported worsening nasal airway obstruction at night or when he was recumbent.  During the day, he stated his nasal airway obstruction was mild to moderate.  He had stopped using a nasal steroid.  Clinical examination again revealed significant inferior turbinate hypertrophy.  Dr. H. suggested restarting use of the nasal steroid.  

VA treatment records from 2008 show various trials of medications to control the Veteran's rhinitis, including Claritin, Nasalide, and Allegra.  

The Veteran was afforded a VA ENT examination in October 2009.  He reported nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  On clinical examination, the examiner noted that there were signs of nasal obstruction, and that the left nasal passage had zero percent obstruction, while the right side was 40 percent obstructed.  Nasal polyps were not present, although there was permanent hypertrophy of turbinates from bacterial rhinitis.  There was no rhinoscleroma, granulomatosis, or granulomatous infection.

A January 2010 VA treatment note indicates that the allergic rhinitis was not well-controlled.  A sinus X-ray had been negative for infection.  The Veteran's medications were adjusted.  At a February 2010 VA visit, the Veteran reported improved allergy symptoms.  

A September 2010 treatment note from Dr. R. indicates a CT scan showed a nasal septal deviation, severe and to the left, with spur impaction and obstruction.  

On the question of whether the Veteran is entitled to a compensable, 10 percent, evaluation for his allergic rhinitis based on the evidence of record relevant to the rating period on appeal, outlined above, the rhinitis is rated at 0 percent under Diagnostic Code 6522, which rates allergic and vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but there is greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a grant of a compensable evaluation for allergic rhinitis for the entire initial rating period on appeal.  No polyps were found on examination, and although it was noted at the 2009 VA examination that the left nasal passage was 40 percent obstructed, medical records suggest that the obstruction was due to a deviated septum, and not allergic rhinitis.  Indeed, Dr. H. stated in his October 2007 letter that the Veteran had nasal airway obstruction from a deviate septum, and a CT scan performed in September 2010 confirmed that the deviated septum was the cause of the obstruction.  Moreover, the 2009 VA examiner noted 40 percent obstruction on the right, but zero percent obstruction on the left nasal passage; therefore, the degree of nasal obstruction does not meet the minimum criteria for a 10 percent evaluation under Diagnostic Code 6522 (greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side).  For these reasons, the Board finds that a compensable evaluation is not warranted under Diagnostic Code 6522.  38 C.F.R. § 4.97. 

The Board has considered whether any other diagnostic codes would allow for a compensable evaluation during the initial rating period on appeal.  Diagnostic Code 6523 addresses bacterial rhinitis, and provides for a 10 percent evaluation when there is permanent hypertrophy of the turbinates with greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A 50 percent evaluation is assigned when there is rhinoscleroma.  Although the evidence does demonstrate hypertrophy of the turbinates, as discussed above, the degree of obstruction of the Veteran's nasal passages does not meet the minimum criteria for a 10 percent rating under Diagnostic Code 6523, and the obstruction that is present appears to be attributable to a deviated septum rather than allergic rhinitis.  Moreover, the 2009 VA examiner noted no rhinoscleroma.  Thus, Diagnostic Code 6523 does not allow for a compensable evaluation in this case.  

Diagnostic Code 6524 does not apply, as there is no evidence of granulomatosis or granulomatous infection (as noted by the 2009 VA examiner).  Moreover, there is no evidence of injury to or residuals of injuries to the pharynx, so Diagnostic Codes 6520 and 6521 do not apply.   

With respect to the Veteran's claim, the Board has also considered his statements that his allergic rhinitis is worse than reflected by the current rating assignment.  The Veteran is competent to report symptoms such as nasal congestion because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of allergic rhinitis according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's allergic rhinitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports), such as percentage of obstruction of the nasal passages, directly address the criteria under which allergic rhinitis is evaluated.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial compensable rating for allergic rhinitis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's chronic sinusitis and allergic rhinitis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's chronic sinusitis and allergic rhinitis have manifested in headaches, nasal congestion, postnasal drainage, nasal passage obstruction, and turbinate hypertrophy.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for non-incapacitating episodes of sinusitis involving symptoms such as headaches, pain, and purulent discharge (Diagnostic Codes 6510 through 6514, 38 C.F.R. § 4.97), and contemplate ratings based on obstruction of the nasal passages and hypertrophy of the turbinates (Diagnostic Codes 6522 and 6523, 38 C.F.R. § 4.97).  In this case, comparing the Veteran's disability level and symptomatology of sinusitis and allergic rhinitis to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with sinusitis and allergic rhinitis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for diabetes mellitus is denied.  

The appeal for service connection for nasal polyps is dismissed.  

A 10 percent initial evaluation for chronic sinusitis is granted.  

A higher (compensable) initial disability rating for allergic rhinitis is denied.  


REMAND

As much as the Board would prefer to resolve the appeal as to service connection for sleep apnea at this time, preliminary review reveals that the information in the record is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board finds that VA's duty to assist includes affording the Veteran a VA examination under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2); McLendon.

The Veteran contends that his sleep apnea, diagnosed in October 2007 and confirmed by a sleep study in January 2008, was caused or aggravated by his service-connected sinusitis, hypertensive heart disease, and/or hypertension.  Namely, he avers that these conditions cause fatigue, which, in turn, caused weight gain, which led to the development of sleep apnea.  

Several clinicians have suggested that the Veteran's sinusitis has adversely affected his sleep apnea.  For instance, in a September 2010 treatment note, Dr. R. stated that the Veteran's chronic sinusitis and septal deviation were adversely affecting his sleep apnea and nasal CPAP use.  In addition, a January 2010 VA treatment note states that the Veteran was having problems with using his CPAP machine secondary to sinus congestion.  In light of these clinician's findings that suggest a relationship between the Veteran's service-connected sinusitis and his sleep apnea, the Board finds that a VA examination is necessary to address the question of whether sleep apnea was caused or aggravated by any of his service-connected disabilities, to include sinusitis, allergic rhinitis, hypertensive heart disease, and hypertension.    

Accordingly, the issue of service connection for sleep apnea is REMANDED for the following action:

1.  Afford the Veteran a VA ear, nose, and throat (ENT) examination with a to provide an opinion as to whether sleep apnea was caused or aggravated by sinusitis, allergic rhinitis, hypertensive heart disease, or hypertension.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should offer an opinion whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's sleep apnea has been caused by the Veteran's sinusitis, allergic rhinitis, hypertensive heart disease, or hypertension (including as a component or symptom of sinusitis or allergic rhinitis), or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  The examiner should provide an explanation for the opinion reached, and should specifically comment on Dr. R's September 2010 statement that the Veteran's sinusitis was adversely affecting his sleep apnea and CPAP use.

b.  The examiner should offer an opinion whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's sleep apnea has been aggravated (permanently worsened in severity) by the Veteran's sinusitis, allergic rhinitis, hypertensive heart disease, or hypertension (including as a component or symptom of sinusitis or allergic rhinitis), or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  The examiner should provide an explanation for the opinion reached, and should specifically comment on Dr. R's September 2010 statement that the Veteran's sinusitis was adversely affecting his sleep apnea and CPAP use.

c.  If the examiner opines that the Veteran's sleep apnea was aggravated (permanently worsened in severity) by his service-connected sinusitis, allergic rhinitis, hypertensive heart disease, and/or hypertension, the examiner should attempt to identify the baseline level of severity of the sleep apnea before the onset of aggravation.  The examiner should provide an explanation for the opinion reached.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

f.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the sleep apnea.

2.  When the development requested has been completed, review the case on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


